Citation Nr: 1439613	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing at the Board.  In May 2011, the Board remanded the Veteran's claim for additional development.  

At the time of the May 2011 remand, the Board referred the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for hypertension and sleep apnea and entitlement to service connection for migraine headaches to the Agency of Original Jurisdictions (AOJ) for appropriate action.  It does not appear that any action has been taken on these issues and they are once again referred to the AOJ for appropriate action.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was remanded for a VA opinion to determine whether the Veteran's acid reflux was caused or aggravated by her active service and/or service-connected sinusitis, to include the use of pain medication.  

The Veteran was afforded a VA examination in January 2012 at which time the examiner noted that the Veteran had a diagnosis of gastroesophageal reflux disease (GERD), used Nexium and Reglan for her condition, and that upper gastrointestinal radiographic studies performed in December 2011 were normal.  The examiner concluded that the Veteran does not have GERD according to radiological studies and therefore it is less likely than not that GERD was related to or aggravated by service or her service-connected sinusitis or sinus medication.  The examiner did not address a December 2010 statement from H. Willis, M.D., which indicates that the Veteran has chronic GERD which was treated with medication and a July 2011 esophagogastroduodenoscopy (EGD) which indicates that the Veteran was assessed with a normal EGD and GERD with no erosive esophagitis seen.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998). Because the VA examiner failed to proffer an adequate opinion, another etiology opinion should be obtained to properly adjudicate the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  If any additional, pertinent treatment records are identified by the Veteran, obtain the treatment records after any necessary medical releases are obtained.  

2.  Thereafter, submit the Veteran's claims file to the examiner who conducted the January 2012 VA examination or, if the January 2012 VA examiner is not available, submit the claims file to an examiner with appropriate expertise in treating GERD.  Request the examiner to review the claims file and note the review in the examination report.  The examiner should state whether the Veteran's GERD is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by her active service or by service-connected sinusitis, to include the use of pain medications.  In determining whether a diagnosis of acid reflux or GERD is appropriate, the examiner must discuss the December 28, 2010, letter from H. Willis, M.D., and the report of a July 25, 2011, esophagastroduodenoscopy, which was normal, but resulted in a diagnosis of GERD with no erosive esophagitis seen.  The examiner should also consider the Veteran's report of acid reflx in service and her complaints of acid reflux symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  The examiner should also comment on/attempt to reconcile his/her diagnosis with the other diagnoses of record.  If the reviewer determines that another examination is necessary, the Veteran should be so scheduled.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

